           Case 2:18-cv-01178-GMN-VCF Document 8 Filed 12/14/20 Page 1 of 2




1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     ABDUL HOWARD,                                    )
4                                                     )
                          Plaintiff,                  )        Case No.: 2:18-cv-01178-GMN-VCF
5
            vs.                                       )
6                                                     )                     ORDER
     ARAMARK et al.,                                  )
7                                                     )
                          Defendants.                 )
8
                                                      )
9

10          Pending before the Court are Plaintiff Abdul Howard’s (“Plaintiff’s”) Motion to
11   Dismiss, (ECF No. 5), and Motion for Leave to Re-file Complaint, (ECF No. 6). Defendants
12   did not file a response.
13          Regarding Plaintiff’s Motion to Dismiss, (ECF No. 5), Plaintiff requests the Court to
14   dismiss his Complaint pending the resolution of his state court case. (See Mot. Dismiss at 2,
15   ECF No. 5). On December 21, 2018, the Court granted Plaintiff’s first Motion to Dismiss,
16   (ECF No. 3), and dismissed the action in its entirety without prejudice. (See Order, ECF No. 4).
17   Because the Court already granted Plaintiff’s first request to dismiss, there is no pending
18   complaint to dismiss. Accordingly, the Court hereby denies as moot Plaintiff’s Motion to
19   Dismiss.
20          Regarding Plaintiff’s Motion for Leave to Re-file Complaint, (ECF No. 6), Plaintiff
21   requests the Court allow Plaintiff to re-file his previously dismissed federal suit “on or about
22   November of 2019.” (See Mot. Leave Re-File Compl. at 1–2, ECF No. 6). Plaintiff’s Motion
23   explains that a state court, in an unrelated proceeding, erroneously granted Defendant Sheriff
24   Lombardo’s refusal to serve Plaintiff’s Complaint upon himself under the Nevada Rules of
25   Civil Procedure. (See Mot. Leave Re-File Compl. at 2). Because his state court case will not


                                                 Page 1 of 2
           Case 2:18-cv-01178-GMN-VCF Document 8 Filed 12/14/20 Page 2 of 2




1    proceed, Plaintiff thus requests the Court to re-file/reopen his Complaint in federal court. (Id.).
2    While the Court has discretion to grant relief from an order on the grounds of “mistake,
3    inadvertence, surprise or excusable neglect,” the state court’s alleged error is unrelated to the
4    Court’s prior Order, (ECF No. 3), granting dismissal of the case. See Fed. R. Civ. P. 60(b)(1).
5    Accordingly, as Plaintiff has provided the Court with no other reason why this case should be
6    reopened, the Court denies Plaintiff’s Motion for Leave to Re-file Complaint.
7           IT IS HEREBY ORDERED that the Court DENIES the Motion to Dismiss, (ECF No.
8    5), and Motion for Leave to Re-file Complaint, (ECF No. 6).
9                       14 day of December, 2020.
            DATED this _____
10

11
                                                    ___________________________________
12
                                                    Gloria M. Navarro, District Judge
                                                    United States District Court
13

14

15

16

17

18

19

20

21

22

23

24

25



                                                 Page 2 of 2
